UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 08-6502



STEVEN CUPP,

               Plaintiff - Appellant,

          v.


WILLIAM HUTCHINGS; ANTHONY HUSSION; K. M. WHITE; HARRELL WATTS;
JOHN DOE, from the F.O.I.A. Administrative Office in Washington
D.C.,

               Defendants - Appellees.


Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:07-cv-00161-IMK-JES)


Submitted: May 22, 2008                       Decided:   June 2, 2008


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Steven Cupp, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Steven Cupp appeals the district court’s order accepting

the recommendation of the magistrate judge and dismissing his civil

action.   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    Cupp v. Hutchings, No. 1:07-cv-00161-IMK-JES (N.D.W. Va.

Mar. 5, 2008).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -